

115 HR 4773 IH: A Necessary and Targeted Impediment to Viruses Act
U.S. House of Representatives
2018-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4773IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2018Mr. Cartwright (for himself and Ms. Norton) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo require the Administrator for General Services to obtain an antivirus product to make available to Federal agencies in order to provide the product to individuals whose personally identifiable information may have been compromised. 
1.Short titleThis Act may be cited as the A Necessary and Targeted Impediment to Viruses Act or the ANTI Viruses Act. 2.Requirements for provision of antivirus software to certain individuals affected by data breach (a)Requirement To Procure Antivirus Product (1)In generalThe Administrator for General Services shall procure an antivirus product suitable for Federal agencies to provide to individuals whose personally identifiable information may have been compromised. 
(2)DeadlineAs soon as practicable after the date of the enactment of this Act, the Administrator shall issue a solicitation for vendors to provide the antivirus product described in paragraph (1). Not later than 1 year after such date, the Administrator shall award the contract for the product. (b)Requirement To Provide One-Year License for Use of Antivirus ProductA Federal agency that experiences a compromise in its computer systems resulting in the loss of personally identifiable information shall provide to any individual directly affected a one-year license of the antivirus product procured under subsection (a). 
(c)Federal agencyIn this section, the term Federal agency has the meaning provided the term Executive agency in section 105 of title 5, United States Code, and also includes the United States Postal Service and the Postal Regulatory Commission. (d)Source of fundsThe funds used by a Federal agency to carry out this Act shall be derived from amounts made available to the agency for operating expenses. 
